MEMORANDUM **
Apolinar and Lucas Beltran and their five children, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s order finding that they were removable and that they had abandoned their application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review constitutional claims de novo, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th *954Cir.2001), and we deny the petition for review.
To the extent Petitioners contend that not being allowed to apply for suspension of deportation violates equal protection, that contention is foreclosed by Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002) (holding that petitioner must show that Congress’s “line-drawing” is wholly irrational in order to demonstrate equal protection violation). To the extent Petitioners also contend that the change in the underlying law is unconstitutional, their argument is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599-602 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.